acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a nlrose wta-n-120817-97 date date acknowledged sca to chief accounts resolution branch t c o a assistant to chief branch cc dom it a from tion as we discussed in our meeting of date you have submitted questions to us regarding the tra ’97 amendment to sec_6621 of the internal_revenue_code that section provides for an increased rate of interest in the case of large corporate underpayments hot_interest below we restate your questions and your seven case illustrations which were included in your memorandum to us dated date and provide answers to each questions question when computing the additional two percent corporate debit interest hot_interest after date for any_tax period does the amendment supersede pre- existing statutory requirements or are pre-existing statutory requirements retained and supplemented outline the statutory requirements which apply through date and those which apply date and later answer pre-existing statutory requirements are retained and supplemented the amendment only changes the application of hot_interest to periods beginning after date hot_interest which may have accrued up to date may stop on that date if under the new provision no applicable_date for starting hot_interest has been triggered as you requested the following is a brief outline of the statutory requirements that apply through date and the statutory requirements that apply after that date under sec_6621 large corporate underpayments of tax are subject_to an interest rate two percent above the normal underpayment rate set forth in sec_6621 the term large_corporate_underpayment means any underpayment of a tax by a c_corporation for any taxable_period if the underpayment exceeds dollar_figure sec_301_6621-3 of the regulations on procedure and administration provides that for purposes of meeting this dollar_figure threshold_underpayment only underpayments of tax are considered not interest penalties additional_amounts or additions to tax the underpayment is the excess of tax due over the amount_paid by the last date prescribed for payment once the threshold is met the hot_interest rate applies to the entire underpayment including tax interest penalties etc sec_301_6621-3 of the regulations hot_interest begins to run on a large_corporate_underpayment after the applicable_date under the law covering the period before date the applicable_date is the 30th day after the date on which the first letter of proposed deficiency 30-day_letter notice_of_deficiency or notice letter of assessment or proposed assessment is sent to the taxpayer the amount shown in the letter or notice is not relevant the letter or notice is disregarded for purposes of setting an applicable_date if the taxpayer pays the amount shown in the letter or notice within days from the date it is sent as stated for the period before date the applicable_date may be days after the date of any notice letter regardless of the amount shown in that letter thus a small notice for a deficiency or assessment of under dollar_figure or even a notice for a small math error may trigger an applicable_date if a large_corporate_underpayment is later determined to exist hot_interest will start running from the applicable_date under the new sec_6621 in tra ’97 for the period beginning after date the applicable_date will now be the 30th day after the first letter or notice for a deficiency or assessment of an amount over dollar_figure not including interest penalties or additions to tax small notices setting forth amounts not greater than dollar_figure are disregarded and can no longer trigger an applicable_date question does the reference for purposes of determining interest for periods after date refer to taxable periods having a return_due_date after date or to underpayment periods occurring after date during which hot_interest applies answer the reference for purposes of determining interest for periods after date refers to underpayment periods occurring after date not to taxable periods having a return_due_date after date thus the amendment is effective for the accrual of interest after date question if an applicable_date for computing hot_interest was set prior to date should it be voided based on the amendment answer no the applicable_date is never voided however the period of hot_interest may have to be modified if the letter or notice triggering hot_interest stated a deficiency or assessment in an amount not exceeding dollar_figure hot_interest on a large_corporate_underpayment starts on the applicable_date and stops on it would begin again days after a letter or notice is issued stating a deficiency or assessment in an amount exceeding dollar_figure question based on the amendment if the taxpayer receives numerous notices letters regarding multiple underpayments which individually do not exceed dollar_figure but the total underpayment exceeds the dollar_figure threshold is the taxpayer subject_to hot_interest in each period see case sec_1 and attached answer it depends there must be a notice or letter setting forth an underpayment of over dollar_figure it is our understanding that notices of assessment state a cumulative unpaid balance so that a taxpayer who does not pay in response to small notices will eventually receive a notice for an amount exceeding dollar_figure therefore if the taxpayer’s total underpayment is over dollar_figure but the taxpayer never receives a notice letter stating an underpayment of over dollar_figure because for example the taxpayer paid part of the underpayment the taxpayer would not be subject_to hot_interest question on what date would the hot_interest rate begin to be computed if the taxpayer had an applicable_date set prior to date and a notice letter is issued on date for an amount exceeding dollar_figure and full payment is not received within days would hot_interest be charged from the applicable_date set prior to date on what amounts would hot_interest be charged see case attached answer in case hot_interest on the dollar_figure would begin on the applicable_date - days after the date of the first notice or letter this appears to be sometime between and hot_interest ends when the amount is paid an applicable_date has been set which applies to other underpayments as well hot_interest applies to the dollar_figure tax assessed on from the applicable_date until the date it is paid hot_interest also runs on the dollar_figure assessed on from the applicable_date until the date paid hot_interest also applies to any interest penalties or additions to tax since there was a letter issued for an amount exceeding dollar_figure on the tra amendment does not affect the running of hot_interest in this case however in your question you also ask how hot_interest would apply if a notice letter for an amount over dollar_figure were issued on date hot_interest is already running on all amounts due in case and will continue to apply to all amounts assessed however if there had been no notice letter issued before for an amount exceeding dollar_figure hot_interest based on the original applicable_date would cease to accrue as of it would begin to accrue again on date days after the notice letter issued on date for over dollar_figure question if an applicable_date for hot_interest is set after date on what date can it be voided a on the date that payment reduces the underpayment balance to dollar_figure or less b on the date the underpayment balance is fully paid c never answer the answer is c the applicable_date is never voided once it is determined even if the underpayment is paid the applicable_date remains and any large_corporate_underpayment for that year will accrue hot_interest from the applicable_date although the applicable_date is never voided the letter or notice which set the applicable_date may be disregarded the regulations state that if the statutory notice is rescinded if the assessment is abated or if the 30-day_letter was issued to the wrong taxpayer or for the wrong year such letter or notice is disregarded in determining the applicable_date see sec_301_6621-3 of the regulations if the letter or notice which set the applicable_date is disregarded then hot_interest does not accrue until days after a letter or notice setting forth an underpayment of over dollar_figure is issued question in the legislative text what is meant by additions to tax answer the term additions to tax refers to the penalties imposed under sec_6651 through of the code subtitle f chapter 68a of the code question when deciding how to treat cases in which hot_interest accrues before and after which of the following rules apply a the only tax modules to which the new rules apply are when the return due dates are after date or b the only interest periods tax modules to which the new rules would apply are periods that begin with an applicable_date on or after date or c the old provision would apply to all tax modules with a return_due_date prior to date answer none of these alternatives apply as they are contrary to the effective date stated in the legislation determining interest for periods after date see answer above question are subsequent notices for amounts that are less than dollar_figure included in or excluded from the tax underpayment that makes up the threshold_amount answer sec_6621 of the code provides for hot_interest in the case of a large_corporate_underpayment defined as an underpayment for a taxable_period which exceeds dollar_figure the regulations further define the term large_corporate_underpayment as any underpayment of a tax if the amount of the threshold_underpayment of the tax for the tax period exceeds dollar_figure see sec_301_6621-3 of the regulations the term threshold_underpayment of tax is defined in the regulation as the excess of a tax imposed by the code exclusive of interest penalties additional_amounts and additions to tax for the tax period over the amount of such tax paid on or before the last date prescribed for payment sec_301_6621-3 therefore the threshold_underpayment is the amount of tax unpaid as of the last date prescribed for payment typically the due_date of the return this amount which does not include interest or penalties must exceed dollar_figure for hot_interest to apply once there is a threshold_underpayment exceeding dollar_figure hot_interest applies to the full underpayment for the pertinent tax period -- tax interest and penalties the existence of a threshold_underpayment is determined only when an assessment is made thus the amount of a deficiency or assessment set forth in a notice or letter does not determine whether there is a large_corporate_underpayment see sec_301_6621-3 of the regulations letters and notices are relevant only with respect to the period over which hot_interest may apply ie letters and notices set the applicable_date the only significance to the amount shown in a letter or notice is that under the new amendment the applicable_date i sec_30 days after the first letter or notice stating an amount in excess of dollar_figure letters and notices are not relevant for determining whether there is a large_corporate_underpayment therefore regardless of the amounts set forth in individual letters and notices if there is a threshold_underpayment hot_interest applies to all amounts due after the applicable_date question is the applicable_date the notice letter date plu sec_30 days or is it the notice letter date answer the applicable_date is the 30th day after the date of the dollar_figure notice letter see sec_6621 question how much of the amount shown as due in a notice or letter is a taxpayer required to pay to avoid setting an applicable_date answer the taxpayer must pay the full amount stated in the notice or letter to avoid setting an applicable_date sec_6621 of the code sec_301_6621-3 of the regulations cases case tax period tc big_number big_number tax_liability payment with the return the dollar_figure unpaid balance is not paid within days of the notice on dollar_figure balance fully paid plus interest penalties big_number tax_assessment paid within days big_number assessment made day letter issued for dollar_figure not paid within days balance fully paid the applicable_date wa sec_30 days after the date of the dollar_figure notice based on the new legislation would that applicable_date be voided since none of the notices letters exceeded dollar_figure answer the applicable_date would not be voided see answer above hot_interest runs on the dollar_figure the dollar_figure and the dollar_figure and any interest and penalties as well from hot_interest stops accruing as to the dollar_figure and dollar_figure on the dates those amounts are paid however it continues with respect to the dollar_figure assessment until since there is no letter or notice in an amount over dollar_figure pursuant to the new amendment there is no hot_interest in this case after case tax period tc big_number big_number big_number big_number big_number tax_liability notice issued for unpaid amount and paid within days assessment 1120x not paid within days partial assessment made payment received audit assessment paid within days what is the applicable_date for beginning to compute hot_interest on what amount is the hot_interest charged answer there is no applicable_date in this case as there is no letter notice for an amount over dollar_figure case tax period tc big_number big_number tax_liability payment with the return the dollar_figure unpaid balance is not paid within days of the notice payment made big_number big_number tax_assessment paid within day sec_11 assessment made and underpayment remains unpaid as of day letter issued for big_number and not paid within days the threshold_underpayment is dollar_figure on what date and what amount would hot_interest begin to be computed answer see answer above case tax period tc big_number big_number big_number tax_assessment notice issued not tax_liability paid within day sec_3 balance fully paid day letter issued for big_number and is not paid within days audit assessment is made and payment received what is the applicable_date for beginning to compute hot_interest on what amount is the hot_interest charged answer the applicable_date i sec_1 days after the notice hot_interest runs on any balance due from that date hot_interest on the dollar_figure runs until that amount is paid on although if the interest is not fully paid at that time it will continue to compound at the additional rate hot_interest also runs on the dollar_figure from the applicable_date the hot_interest stops on as there is no letter notice for an amount over dollar_figure prior to that date regular_interest runs from hot_interest begins again on days after the 30-day_letter interest stops on when the assessed amount of dollar_figure is paid assuming all interest due is also paid at that time if there is still a balance due hot_interest continues to run until all amounts due are paid in full case tax period tc big_number big_number tax_assessment notice issued and tax_liability big_number not paid within days dollar_figure paid dollar_figure remains unpaid day letter sent for dollar_figure and is not paid within days audit assessment made and is not paid within days underpayment of dollar_figure and dollar_figure remains unpaid as of what is the applicable_date for beginning to compute hot_interest on what amount is hot_interest charged answer as in case the applicable_date i sec_1 all amounts due carry hot_interest from that date in this case hot_interest on the dollar_figure stops when paid on but the dollar_figure not yet paid plus any accrued and unpaid interest due continues to accrue hot_interest until likewise the dollar_figure later assessed accrues hot_interest from until hot_interest stops on regular_interest accrues and hot_interest resumes on on the balance due until all amounts including interest are paid in full case tax period tc big_number big_number big_number tax_liability math error - dollar_figure paid within days of notice and the dollar_figure balance is not paid within days of notice date day letter issued for dollar_figure and is not paid within days audit assessment is made and payment is received what is the applicable_date for beginning to compute hot_interest on what amount is hot_interest charged answer assuming the entire assessment of dollar_figure is the subject of one notice the applicable_date is days after that notice since only part of the amount stated in the notice is paid within days the notice is not disregarded hot_interest applies to any amounts due for that tax period dollar_figure and dollar_figure and any interest thereon after case tax period tc big_number big_number big_number big_number big_number tax_liability assessment notice issued for unpaid amount and paid within days assessment 1120x not paid within days audit assessment determined and is not paid within days audit assessment paid within days what is the threshold_underpayment what is the applicable_date for beginning to compute hot_interest on what amount is hot_interest charged answer the threshold_underpayment tax unpaid as of the date of the return is dollar_figure unless some of the assessments are duplicative there is therefore a large_corporate_underpayment the applicable_date for hot_interest i sec_11 days from the first notice of assessment which is not paid within days we understand that in this example the taxpayer filed a form 1120x showing tax due of dollar_figure did not pay that amount and received a notice of assessment on for dollar_figure plus interest hot_interest runs on all amounts due dollar_figure dollar_figure dollar_figure plus all interest due thereon from however hot_interest stops on because the only notice or letter prior to that date which shows an amount exceeding dollar_figure was paid within days and is therefore disregarded hot_interest in this case never resumes because the assessment letter for dollar_figure on is also paid within days we hope this response is helpful to you in interpreting and implementing this legislative change if you need additional assistance please contact nancy rose at s rochelle l hodes
